    20-70142-tmd Doc#4 Filed 11/25/20 Entered 11/25/20 14:01:49 Main Document Pg 1 of 2

  Fill in this information to identify the case:

  Debtor name    Jamco Services LLC
                                                 Western                   District of     Texas
  United States Bankruptcy Court for the:

  Case number (lf known):
                                20-70142                                                 Ct"t")                                                       E    Crrect if this is an
                                                                                                                                                           amended filing




Official Form 204
Ghapter 11 or Ghapter 9 Gases: List of Greditors Who Have the 2O Largest
Unsecured Glaims and Are Not lnsiders                                                                                                                                   12t15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Ghapter 9 case. lnclude claims which the debtor
disputes. Do not include claims by any person or entity who is an insider, as defined in 1 1 U.S.C. S 101(31). Also, do not include claims by
secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders of the 20
largest unsecured claims.


 Name of creditor and complete                   Name, telephone number,       and   Nature of the      claim lndicate if      Amount of unsecured claim
 mailing address, including zip code             email address of   creditor         (for example, trade claim is            lf the claim is fully unsecured, fill in only unsecured
                                                 contact                             debts, bank loans, contingent,          claim amount. lf claim is partially secured, fll in
                                                                                     professional              unliquidated, total claim amount and deduction for value of
                                                                                           and
                                                                                     services,                 or disputed   collateral or setoff to calculate unsecured claim.
                                                                                     government
                                                                                     contracts)

                                                                                                                              . Total claim, if   Deduction for      [Jnsecured
                                                                                                                              ' partially         value of           claim
                                                                                                                               secured            collateral or
                                                                                                                                                  setoff

   First Capital Bank                                                                Bank Loan -
                                                 Brock Fitch
   310 W Wall Street, Suite 100                                                      Payroll
                                                 432-687-9154
   Midland, TX79701                                                                  Protection                                                                      772,000.00
                                                 bfitch@fcbtexas.com
                                                                                     Program

   Raven lndustries, lnc.                        Elizabeth Ebert
   20s E 6th st.                                                                         Trade debts                                                                   307.159.37
                                                 605-336-2750
   Sioux Falls, SD 57104
                                                 elizabeth.ebert@raven ind.com


   Game Equipment Services
                                                  Jimmy Vines                                                                                                         260,837.42
   3709 S CR 1184                                                                          Trade Debts
   Midland, TX 79706
                                                  432-634-8085
                                                  j-vines@sbcglobal. net

   Worldwide Rental Services
                                                  Mike Shero                                                                                                           214,327.94
   PO Box 172363
                                                  505-897-5929                             Trade Debts
   Denver, CO 80217-2363
                                                  mshero@wrvmach.com


   Cacius Fuel LLC                                Kayla Valencia
                                                                                           Trade Debts                                                                 185,281.20
   PO Box 677924                                  432-741-1514
   Dallas, TX 75267-7924                          kayla.valencia@pilotthomas.com



   Permian Lodging LLC                           Kyle Lizotte
   1 Flagg Place                                 337-706-7663                              Trade Debts                                                                 181,972.74
   Lafayette, LA 70508                           klizotte@permianlodging.com



  R.O. Pomroy Equipment Rental         lnc   l
                                                                                                                                                                       $1 '10,000.00
  PO Box 1683                                                                             Trade Debts
  Odessa, TX 79760

                                                 Rafael Carlon
   Toro C Services LLC                           432-334-8676
   PO Box 2708                                                                            Trade Debts                                                                 $1 08,720.00
                                                 rafaelcarlon@torocservices.com
   Odessa, TX 79760




Official Form 204            Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                                  page   1
            20-70142-tmd Doc#4 Filed 11/25/20 Entered 11/25/20 14:01:49 Main Document Pg 2 of 2

                         Jamco Services, LLC                                                                                      Case number      (irknown)
     Debtor
                      N9me




        Name of creditor and complete                     Name, telephone number,               and          Nature of the   claim lndicate   if           Amount of ungecured claim
        mailing address, including zip code              email address of     creditor                       (for example, trade claim   is    lf the claim is fully unsecured, fill in only unsecured
                                                         contact                                             debts, bank loans, contingent' daim amount. lf claim is partially secured, fll in
                                                                                                             professional        unliquidated' total claim amount and deduction for value of
                                                                                                                   and
                                                                                                             services,           or disputed collateral or setofi to calculate unsecured claim.
                                                                                                              government
                                                                                                             'contracts)                               :




                                                                                                                                                           Total claim,   if   . Deduction for   Unsecured
                                                                                                                                                       .   partially           , value of        claim
                                                                                                                                                           secured             i collateral or
                                                                                                                                                                               i setoff
                                                                                                                                                                               a




            Hoelscher Crushed Stone                                                                                                                                            :


              1150CR50                                                                                        Trade Debts                                                                         127,466.19
            Garden Ciiy, TX 79739                                                                                                                                              i




    0      lndustrial Oils lnc                                                                                                                                                 :

                                                                                                                Trade Debts                                                                       77 ,454.87
           PO Box 1762                                                                                                                                                         a



           Midland, TX79702-1762                                                                                                                                               ;




11         lnternal Revenue Service                                                                            Deferred
           PO Box 7346                                                                                         Payroll                                                                            74130.52
           Philadelphia, P A    17   1   01   -7346                                                            Liabilities

           Western l&J Trucking LLC
1   2                                                     lnez Valdez
           18'17 112 E   21st                                                                                     Trade Debts                                                                     63,937.50
                                                         575-760-4965
           Clovis, NM 88101
                                                         western. i.j.trucki ng@gmail.com


          Novak Diesel Service, LLC                      Scott Novak
                                                         361-242-9575                                           Trade Debts                                                                       36,253.1 5
          PO BOX 260775
          Corpus Christi, IX 78426                       scott@novakd iesel.com


                                                         Matt Purcell
           lnland Tarp & Liner LLC                                                                                                                                                                  55,516.85
                                                         509-766-7024
           4172N Frontage RD E                                                                                  Trade Debts
                                                         mattp@inlandtarp.com
           Moseslake, WA 98837

           Equipment Share                               Brooke Shepherd
           PO Box22'14                                   573-890-0026                                            Trade Debts                                                                       32,387.85
           Decatur, AL35609-2214                         Brooke.shepherd@eq uipmentsh
                                                         are.com
                                                         Bianca Mendoza
              Crude State Energy LLC                      432445-6712                                            Trade Debts                                                                        46,680.00
              115 N CedarSt                              ar@crudestateene rgyservi
              Pecos,TX79772                              ces.com

          Libertas Funding                               Randy Saluck
          382 Greenwich Avenue Suite 2                   203-520-3840                                            Bank Loan                                                                         46,130.11
          Second Floor                                   ran dy. sal uck@li be rtasf u nd   i   n   g.   c
                             06380                       om

                                                         Marcie Eubanks
           Tubb Quarry                                   432-661-8998                                                                                                                              45,884.18
           P.O. BOX 909
                                                                                                                 Trade Debts
                                                         tubbquarry@gmail.com
           Big Spring, TX79721

                                                          Alfredo Garcia
              Garcia Trucking                                                                                     Trade Debts                                                                     32 ,347 .00
                                                          432-208-2237
              7100 Air Line Dr Unit 30058
                                                          amberjames@wb<law.com
              Midland, TX79712

                                                          Joel Sotelo
            Optimus Trucking                              432-661-1516                                           Trade Debts                                                                      36, 325.00
            PO Box 2461                                   optim ustrucking@gmail.com
            Odessa, TX 79760




                                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                                                page 2
        Official Form 204
